Citation Nr: 1635713	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-21 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 1990 to October 1990, from January 1991 to July 1991, and from May 1994 to September 1994.  He also had active service from February 2003 to May 2004, from November 2007 to December 2008, from December 2010 to November 2011.  He has since had periods of unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The record was held open to allow for the submission of additional evidence.  In May 2016, the Veteran submitted the additional evidence (private medical opinion), for which he waived initial review by the RO.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's sleep apnea is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board notes that the Veteran filed a claim of service connection for a sleeping disorder related to a deviated septum in June 2009 and that this claim was denied in an unappealed October 2009 rating decision.  While the Board acknowledges the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board does not consider the 2009 claim as one encompassing sleep apnea.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury).  Thus, the Veteran's current sleep apnea claim is an original claim and not one to reopen a previously denied claim.

At the April 2016 Board hearing, the Veteran contended that his current sleep problems started after returning from active duty in 2004.  He further asserted that, while serving on active duty in Iraq in 2003 to 2004, he did not have access to a complete medical facility at which he could have complained about his sleep disturbance.  See Board hearing transcript at 3.

The Veteran's service personnel records show that he received the Bronze Star Medal for combat service in Iraq and that he had service in an imminent danger pay area.

The medical evidence includes a June 2012 private sleep study which shows that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran filed a claim for sleep apnea syndrome in July 2012, and the Board notes that the sleep study was completed only about seven months after his separation from active duty service from the period from December 2010 to November 2011.

In October 2012, the Veteran was afforded a VA examination.  The VA examiner noted the Veteran's diagnosis of obstructive sleep apnea and provided a negative nexus opinion.  The examiner also reported not having access to the Veteran's complete file.  The Board notes that, at the Board hearing, the Veteran contended that the VA examiner based the negative opinion on insufficient information.  See Board hearing transcript at 9.

The Veteran submitted a private opinion, dated April 2016, from J.D., M.D.  In such opinion, Dr. J.D. stated that he is the Veteran's physician and that he read the Veteran's service treatment records, VA progress notes, and the 2012 VA examiner's comments.  Dr. J.D. opined that the Veteran's current sleep apnea diagnosis is at least as likely as not directly related to his Iraq combat conditions under which he served and offered the rationale that timing of the Veteran's deployment and sleep disturbance strongly suggest that there is a direct correlation between his deployment and symptoms.

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's current sleep apnea.  Based on the facts of this specific case, the Board finds that the favorable opinion is more substantial on the nexus question.  Whereas the unfavorable opinion from the VA examiner relied on an arguably incorrect factual foundation regarding the Veteran's sleep apnea history, the favorable opinion appears to consider the Veteran's complete history of sleep problems while concluding that such problems arose during one of the Veteran's multiple periods of active duty service.  Accordingly, the favorable opinion is based on a legally sound factual foundation, and the underlying rationale is explained, even if only briefly, making it stronger evidence.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, in light of 38 U.S.C.A. § 1154 (b) and the Veteran's combat service, the Veteran's lay statements concerning the onset of his sleep apnea are consistent with the circumstances, conditions, or hardships of such service, and thus, the Board accepts such evidence as proof of service incurrence.

On applying the benefit-of-the-doubt doctrine, where reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise, service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


